  Case 2:18-cv-00477-JRG Document 8 Filed 11/26/18 Page 1 of 2 PageID #: 318



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION


SEVEN Networks, LLC,                         §
                                             §       Civil Action No. 2:18-cv-00477-JRG
         Plaintiff,                          §
                                             §
v.                                           §
                                             §
Google LLC,                                  §
                                             §
         Defendant.                          §

     DEFENDANT GOOGLE LLC’S UNOPPOSED MOTION FOR AN ADDITIONAL
     EXTENSION OF TIME TO ANSWER, MOVE OR OTHERWISE RESPOND TO
                        PLAINTIFF’S COMPLAINT

         Defendant GOOGLE LLC, without waiving any defenses or any matters that might be

presented pursuant to Federal Rule of Civil Procedure 12(b) or any other rule or law, files this

unopposed motion for an additional extension of time in which to answer, move, or otherwise

respond to Plaintiff’s Complaint.

         GOOGLE LLC has requested, and Plaintiff has agreed to an additional extension of

GOOGLE LLC’s time to respond in any manner whatsoever including answer, motion or other

pleading of any type to Plaintiff’s Complaint. Specifically, GOOGLE LLC requests an

extension of time up to and including February 26, 2019.

         A proposed Order accompanies this Unopposed Motion.




{ACT/07713/0070/W1572318.1 }
  Case 2:18-cv-00477-JRG Document 8 Filed 11/26/18 Page 2 of 2 PageID #: 319



Dated: November 26, 2018            Respectfully submitted,


                                    By: /s/ Michael E. Jones___________________________
                                    Michael E. Jones (SBN 10929400)
                                    mikejones@potterminton.com
                                    POTTER MINTON, PC
                                    110 N College Ave., Ste. 500
                                    Tyler, TX 75702
                                    Telephone: (903) 597-8311
                                    Facsimile: (903) 593-0846

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court’ s
CM/ECF system per Local Rule CV-5(a)(3) on November 26, 2018.


                                                  /s/Michael E. Jones                 __




{ACT/07713/0070/W1572318.1 }
